Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gordon Wright on 9/7/2022.
The application has been amended as follows: 
--Claim 2 -- The refrigerant compressor unit according to claim 1, wherein the lubricant presence sensor is an optical sensor.
--Claim 3 -- The refrigerant compressor unit according to claim 1, wherein the optical lubricant presence sensor is arranged with a sensor surface that detects the presence of lubricant adjacent to the lubricant storage chamber.
--Claim 4 -- The refrigerant compressor unit according to claim 2, wherein the lubricant storage chamber forms, in relation to 
--Claim 5 -- The refrigerant compressor unit according to claim 1, wherein the lubricant supply line stores a volume of lubricant that lies above the lubricant supply point, relative to the direction of gravity.
--Claim 6 -- The refrigerant compressor unit according to claim 5, wherein the lubricant storage chamber receives at least some of the volume of lubricant to be stored.
--Claim 7 -- The refrigerant compressor unit according to claim 5, wherein the lubricant volume of the lubricant supply line is at least large enough, in the event that the drive of the refrigerant compressor unit is switched off, to ensure that lubricant is supplied to the lubricant supply point without any further delivery of lubricant until the refrigerant compressor unit comes to a final standstill.
--Claim 8 – The refrigerant compressor unit according to claim 7, wherein the lubricant volume is at least large enough to ensure that lubricant is supplied to the lubricant supply point without any further supply of lubricant until the refrigerant compressor unit is started up again.
--Claim 10 – The refrigerant compressor unit according to claim 9, wherein the lubricant outlet line has the lubricant storage chamber for accommodating the lubricant.  
--Claim 11 -- The refrigerant compressor unit according to claim 9. wherein the lubricant outlet line stores a volume of lubricant that lies above the lubricant supply point, relative to the direction of gravity.
--Claim 12 -- The refrigerant compressor unit according to claim 11. wherein the lubricant storage chamber accommodates at least some of the volume of lubricant to be stored.
--Claim 13 -- The refrigerant compressor unit according to claim 11. wherein the lubricant volume of the lubricant outlet line is at least large enough. in the event that the drive of the refrigerant compressor unit is switched off, to ensure that lubricant is supplied to the lubricant supply point without any further delivery of lubricant until the refrigerant compressor unit comes to a final standstill.  
--Claim 14 -- The refrigerant compressor unit according to claim 13. wherein the lubricant volume is at least large enough to ensure that lubricant is supplied to the lubricant supply point without any further delivery of lubricant until the refrigerant compressor unit is started up again.
--Claim 15 – The refrigerant compressor unit according to claim 5, wherein the lubricant volume of the lubricant supply line and the lubricant outlet line together is at least large enough, in the event that the drive of the refrigerant compressor unit is switched off, to ensure that lubricant is supplied to the lubricant supply point without any further delivery of lubricant until the refrigerant compressor unit comes to a final standstill.
--Claim 16 – The refrigerant compressor unit according to claim 15, wherein the lubricant volume of the lubricant supply line and the lubricant outlet line together is at least large enough to ensure that lubricant is supplied to the lubricant supply point without any further delivery of lubricant until the refrigerant compressor unit is started up again.
--Claim 17 -- The refrigerant compressor unit according to claim 1, wherein the lubricant supply line is arranged integrated into the compressor housing.
--Claim 18 -- The refrigerant compressor unit according to claim 17, wherein the lubricant supply line is arranged in a wall region of the compressor housing that accommodates the lubricant supply point.
--Claim 20 -- The refrigerant compressor unit according to claim 19, wherein the lubricant outlet line is arranged in the wall region of the compressor housing that accommodates the lubricant supply point.
--Claim 21 – The refrigerant compressor unit according to claim 1, wherein the lubricant supply line is connected to a lubricant connector provided on the compressor housing and fed by a lubricant supply system, and extends from the lubricant connector to the at least one lubricant supply point.
--Claim 22 – The refrigerant compressor unit according to claim 1, wherein the lubricant supply point is located at least one of the following elements: a shaft seal unit, a bearing unit, the compressor element that operates in the compressor chamber, and a slider unit.
--Claim 23 – The refrigerant compressor unit according to claim 1, wherein a throttling element is provided in the lubricant supply line.
--Claim 24 –The refrigerant compressor unit according to claim 1, wherein a throttling element is provided in the lubricant outlet line.
--Claim 25 -- The refrigerant compressor unit according to claim 1, wherein the lubricant presence sensor is connected to a lubricant monitor which, in the event of an interruption in the delivery of lubricant that is detected by the presence sensor, switches off a drive of the refrigerant compressor unit.
--Claim 26 -- The refrigerant compressor unit according to claim 25, wherein, in the event of an interruption in the delivery of lubricant that is detected by the lubricant presence sensor, the lubricant monitor switches off the motor for driving the refrigerant compressor unit.
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a refrigerant compressor unit including a compressor housing, at least one lubricant supply point arranged in the housing, a lubricant supply line supply lubricant to the lubricant supply line, the lubricant supply line has a lubricant storage chamber in which a lubricant presence sensor is arranged for detecting lubricant in the lubricant storage chamber" as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 9:  Claim 9 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a refrigerant compressor unit including a compressor housing, at least one lubricant supply point arranged in the housing, a lubricant supply line supply lubricant to the lubricant supply line, the lubricant supply line has a lubricant storage chamber in which a lubricant presence sensor is arranged for detecting lubricant in the lubricant storage chamber  " as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9.
Regarding Claim 19:  Claim 19 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a refrigerant compressor unit including a compressor housing, at least one lubricant supply point arranged in the housing, a lubricant supply line supply lubricant to the lubricant supply line, the lubricant supply line has a lubricant storage chamber in which a lubricant presence sensor is arranged for detecting lubricant in the lubricant storage chamber  " as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US Patent 5,844,494 to Okoren and US Patent 7,116,095 to Takizawa.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9/7/2022